Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/2021 has been entered.
Claims 1 and 11 have been amended.
Claims 10 and 20 previously cancelled.
Claims 1-9 and 11-19 are currently pending and have been examined.

Response to Arguments
Applicant's arguments, received 03/24/2021, under 35 USC 101, have been fully considered, however, they are not persuasive. The applicant argues that the claims do not recite any of the enumerated judicial exceptions, however, the examiner respectfully disagrees. When taking out the computer elements, the claims are merely directed to the abstract idea of generating a view, displaying data and submitting a transaction request based on a buy and sell price resulting from the selection of the user customizable ladder interval without significantly. Though the claims are not similar to hedging, insurance and risk mitigation, the claims are similar to Trading Technologies Int’l, Inc. v. IBG LLC, where placing an order based on displayed market information was found by the courts to be a fundamental economic practice. Therefore, the claims recite a certain method of organizing human activity relating to a fundamental economic principle or practice.
The applicant further argues that the claims integrate the alleged judicial exception into a practical application, however, the examiner respectfully disagrees. At best, these features may be considered to be a 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what 
Claim 1
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No 15/454303 and claim 1 of copending Application No 15/454386.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims cover the same subject matter, perform the same steps in the same manner and achieve the equivalent results.
Claim 1 of ‘238 application aggregates foreign exchange data and graphically represents a change in spread, it generates an amount view, based on the aggregated data, which illustrates smart liquidity, and graphically shows a change in spread between a bid and an offer.  Although claim 1 of ‘303 and ‘386 have a slight change in the wording of the claim, the claims are not distinct from each other.
Claim 1 of ‘303 also aggregates foreign exchange data and graphically commingles a franchise price and an aggregated price, as well as generates an aggregated price based on the aggregate data, a price attributed to a franchise entity and graphically provides a comparison of two data sets (aggregate price, and franchise price).  Incorporating a franchise price and an aggregate data represents a change in a spread, both are graphically displayed and are associated with the analysis of financial data.  Both the smart liquidity and price are based on the aggregate data, both terms are associated with value, cost of a financial instrument.  Claim 1 of ‘303 graphically provides a comparison of two data sets (aggregate price, and franchise price), while claim 1 of ‘238 graphically shows a change in spread between a bid and an offer; the bid/offer and aggregate/franchise price are equivalent and not distinct as they are both associated with the cost analysis when purchasing a financial instrument in regards to competing prices/offers in the commercial platform.
Claim 1 of ‘386 also aggregates foreign exchange data and graphically provides a benchmark comparison, it generates a volume weighted average price index for the aggregated price that represents available liquidity, and provides an indicator that communicates how the aggregated price compares to an underlying reference 
Claim 3, 13
Claims 3 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 9 of copending Application No 15/454303.  Claims 3 and 13 are indistinct to claims 3 and 9 of ‘303 application, they are not patentably distinct from each other because the claims cover the same subject matter, perform the same steps in the same manner and achieve the equivalent results.  The claims illustrate smart liquidity and raw liquidity.
Claim 4, 14
Claims 4 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 10 of copending Application No 15/454303 and claims 4 and 10 of copending Application No 15/454386.  Claims 4 and 14 are indistinct to claims 4 and 10 of ‘303 application, and claims 4 and 10 of ‘386 application, they are not patentably distinct from each other because the claims cover the same subject matter, perform the same steps in the same manner and achieve the equivalent results.  The claims states plurality of underlying markets represent a plurality of Electronic Communication Networks.
Claim 5, 15
Claims 5 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 11 of copending Application No 15/454303 and claims 5 and 11 of copending Application No 15/454386.  Claims 5 and 15 are indistinct to claims 5 and 11 of ‘303 application, and claims 5 and 
Claim 6, 16
Claims 6 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 12 of copending Application No 15/454303 and claims 6 and 12 of copending Application No 15/454386.  Claims 6 and 16 are indistinct to claims 6 and 12 of ‘303 application, and claims 6 and 12 of ‘386 application, they are not patentably distinct from each other because the claims cover the same subject matter, perform the same steps in the same manner and achieve the equivalent results.  The claims states aggregated market prices comprise Volume Weighted Average Prices.
Claim 11
Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No 15/454303 and claim 7 of copending Application No 15/454386.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims cover the same subject matter, perform the same steps in the same manner and achieve the equivalent results.  Refer to claim 1 for provisional nonstatutory double patenting rejection.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 11-19 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites 
stores user profile data and foreign exchange market data;
receives market data from a plurality of sources and aggregates market prices; 
receives one or more user inputs; and 
aggregate data from a plurality of market data sources representing a plurality of different underlying markets; 
generate an amount view, based on the aggregated data, that illustrates smart liquidity with respect to a moving average based on a predetermined time period plus two standard deviations; 
display graphically a plurality of aggregate prices for ease of comparison and user interaction, the plurality of aggregate prices comprising graphical representation of a raw market liquidity and a graphical representation of the smart liquidity, wherein the graphical representations are both interactive depth ladders with user customizable ladder intervals, includes user customizations for custom amounts, price bands, and slippage, displaying a first slope representing a change in spread between a bid and an offer, overlaid on the graphical representation of a raw market liquidity and a second slope representing a change in spread between a bid and an offer, overlaid on the graphical representation…;  
Thus, under the broadest reasonable interpretation, the claim recites the abstract idea of generating a view, displaying data and submitting a transaction request based on a buy and sell price resulting from the selection of the user customizable ladder interval. Therefore the claim is a “Method of Organizing Human Activity” relating to a “Fundamental Economic Practice”. 
This judicial exception is not integrated into a practical application because the combination of additional element(s) of a “user interface”, a “computer processor” and an “aggregator server” are recited at a high level of generality i.e., as a general processor performing general computer functions of processing data and a general user interface to display data. The additional elements are not integrated into a practical application because the claim as a whole merely describes how to generally “apply” the judicial exception in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform 
Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea, see MPEP 2106.05 (f).
The claim(s) do not include additional elements individually or in combination that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to “apply” the exception using a generic computer component, See MPEP 2106.05(d).
The same analysis applies here in Step 2B, i.e., mere instructions to “apply” an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Sept 2B. The claimed functions of receiving or transmitting data; storing and receiving data are well-understood and conventional computer functions. 
Dependent claims 2-9 and 12-19 are not directed to any additional abstract ideas and do not provide any additional elements individually or in combination that amount to significantly more than the abstract idea. The dependent claims further narrow the abstract idea, do not amount to significantly more than the abstract idea.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481.  The examiner can normally be reached on Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.P.K./Examiner, Art Unit 3695                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        5/24/2021